DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budach et al., US 10,060,947.
The instant application is drawn to a method for ascertaining a repair shape for processing at least one defect of a photolithographic mask, wherein the method includes the following steps: a) determining at least one correction value for the repair shape of the at least one defect, wherein the correction value takes account of a position of at least one pattern element of the photolithographic mask, said at least one pattern element not contacting the at least one defect; and b) correcting the repair shape by applying the at least one correction value.
The prior art document describes, teaches and suggests the claimed invention.  A method for analyzing a defect of an optical element for the extreme ultra-violet wavelength range comprising at least one substrate and at least one multi-layer structure, the method comprising the steps: (a) determining first data by exposing the defect to ultra-violet radiation, (b) determining second data by scanning the defect with a scanning probe microscope, (c) determining third data by scanning the defect with a scanning particle microscope, and (d) combining the first, the second and the third data.  Claim 7 is representative and states a method of analyzing a defect of an optical element for an extreme ultra-violet wavelength range, the optical element comprising a substrate and a multi-layer structure, the method comprising: determining first data by exposing the defect to ultra-violet radiation; determining second data by scanning the defect with a scanning probe microscope;  determining third data by scanning the defect with a scanning particle microscope;  combining the first, the second and the third data;  generating a mark by locally depositing material on at least one element selected from the group consisting of the multi-layer structure and an absorber structure of the optical element;  and/or generating a mark by etching a local depression into an absorber structure of the optical element;  wherein combining the first, the second and the third data comprises compensating deviations with respect to at least one member selected from the group consisting of the mark, a scale of the first data, a scale of the second data, a scale of the third data;  and wherein combining the first, the second, and the third data further comprises transforming at least one member selected from the group consisting of the first data, the second data and the third data so that each pixel of the first data is associated with a pixel of the second data and a pixel of the third data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737